El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Se alega- snstancialmente en la demanda enmendada pre-centada en este caso, que el demandante Tracy Bartholomew es vecino de Arecibo; que las demandadas Josephine B. Cris-sey y Cornelia C. Bacon son vecinas de la ciudad de Troy, New York, y Sarah B. Crissey, de Mechanicsville, New York; que las demandadas Josephine B. Crissey y Sarah B. Cris-sey son las dueñas de cierta finca descrita en la demanda y Josephine B. Crissey, Sarah B. Crissey y Cornelia C. Bacon son dueñas de otra. finca distinta que se expresa en la de-manda, habiendo sido inscrita originalmente la finca últi-mamente relacionada, a nombre de Cornelia C. Bacon y de Mary E. Bacon, causante de las tres demandadas; que en *319virtud de una oferta hecha por las tres demandadas al de-mandante que fné aceptada por éste, dichas demandadas man-comnnadamente y en nn solo contrato escrito se comprometie-ron a vender al demandante las fincas descritas en la demanda por 1'a suma de novecientos cincuenta dollars ($950), paga-dera en el American Colonial Bank de San Juan, en o antes del día 16 de diciembre de 1912, al entregarse la escritura de venta, y el demandante aceptó tal oferta y requirió a las de-mandadas para su cumplimiento; que las demandadas se han negado a cumplir la obligación contraída en el contrato de formalizar la correspondiente escritura a favor del deman-dante alegando que el contrato ha sido rescindido; que en vista de esta negativa el demandante consigna en la corte dicha suma de novecientos cincuenta dólares ($950), y suplica a la misma que se ordene a Josephine B. Crissey y Sarah B. Crissey a que formalicen escritura de venta a favor del demandante de la- finca descrita en primer término, como asi-mismo que dichas demandadas y Cornelia C. Bacon forma-licen escritura de venta a favor de dicho demandante de la finca descrita en segundo lugar.
Las demandadas establecieron excepción previa que fun-daron en dos motivos, a saber: primero, que existía una inde-bida acumulación de partes demandadas, y segundo, queja demanda no aducía hechos suficientes para determinar una causa de acción. La corte declaró con lugar dicha excepción previa pero solamente por el segundo motivo aducido, y no habiendo optado el demandante por hacer enmiendas, la corte dictó sentencia a favor de las demandadas contra la cual ha interpuesto el demandante recurso de apelación.
Parece ser la teoría tanto de la corte inferior como de las demandadas, que existió una indebida acumulación de ac-ciones en la demanda de cuyo defecto pueden aprovecharse éstas mediante excepción previa fundada en que la demanda no aduce hechos suficientes para determinar una causa de acción. No es esa la interpretación que damos a ese funda-mento de excepción. La excepción se formula a la insufi-*320ciencia legal de Iqs hechos en la forma en que han sido expre-sados para que el demandante pueda tener una causa de ac-ción, o en otras palabras, a si existe o nó alguna responsa-bilidad por parte de las demandadas. No se refiere a la inde-bida acumulación de acciones. La indebida acumulación de acciones está determinada específicamente en el apartado 5o. del artículo 105 del Código de Enjuiciamiento Civil como asimismo lo está la insuficiencia de los hechos para deter-minar una causa de acción en el párrafo 6o. del expresado artí-culo. Puede aplicarse claramente a este caso la máxima legal eccpressio imius est exclusio alt.erius. En este pleito no se promovió en debida forma el punto relativo a la indebida acumulación de acciones.
Queda aún en pie la cuestión de si la demanda determina una buena causa de acción. En este caso había tres personas que mancomunadamente convinieron en vender dos fincas; dos de dichas personas eran dueñas de una finca* y tres dueñas de la otra. La causa del contrato era la suma de novecientos cincuenta dólares ($950), cantidad que era pagadera en su totalidad a las demandadas mancomunadamente y no solidaria o separadamente. Si las demandadas hubieran .ofrecido escri-turas' en debida forma y el demandante en este caso, Bartholomew, se hubiera negado a satisfacer el precio convenido de la venta, hubieran tenido éstas que establecer una sola acción en la que se unieran todas contra él. De otro modo él podría haber alegado que el pago que hiciera a una o dos de las de-mandadas no le eximiría de responsabilidad para con la otra u otras. Como ésta es una acción sobre cumplimiento especí-fico de un contrato, el demandante estaba obligado a ofrecer la' suma total a todas las demandadas para obligarlas a otor-gar las escrituras que ofrecieron formalizar. El contrato era recíproco, su causa, su otorgamiento y el hecho de no haber sido cumplido fueron cuestiones que se alegaron debidamente; se hizo una consignación y se determinó una completa causa de acción.
Se ha promovido incidentalmente la cuestión de si puede *321este tribunal tomar en consideración la excepción previa de la supuesta indebida acumulación de partes demandadas no habiendo sido resuelta esa cuestión por la corte inferior. El examen anterior que hemos hecho del fundamento general de la excepción previa revela que a nuestro juicio no exis-tió indebida acumulación de partes. Por tanto creemos que no hay necesidad de discutir la cuestión. Procede la revoca-ción de la sentencia apelada debiendo continuar tramitándose el pleito de acuerdo con la ley.

Revocada la sentencia a/pelada con instruccio-nes de que continue la tramitación del pleito de acuerdo con la ley.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.